Citation Nr: 1642215	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  13-34 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied a compensable rating for bilateral hearing loss and service connection for PTSD.  Jurisdiction of the Veteran's file was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Board notes that service connection for bilateral hearing loss was initially established in a February 2010 rating decision.  While the Veteran did not enter a notice of disagreement as to the initially assigned rating, he did submit additional evidence addressing the nature and severity of such disability within one year.  Specifically, in October 2010, he submitted as statement from his spouse discussing the impact his bilateral hearing loss has on his daily life.  Therefore, pursuant to 38 C.F.R. § 3.156(b) (2015), the Board will consider such evidence has having been filed in connection with his original claim and will evaluate the propriety of the initially assigned rating for his bilateral hearing loss.

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the Board observes that the Agency of Original Jurisdiction (AOJ) originally adjudicated only a claim of entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim. In light of the Court's decision in Clemons and the fact that the evidence reflects diagnoses of additional psychiatric disorders, to include depressive disorder and anxiety disorder, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depressive disorder, and anxiety disorder.

In his December 2013 substantive appeal (VA Form 9), the Veteran requested a Board video-conference hearing before a Veterans Law Judge.  Thereafter, he was advised that his requested hearing had been scheduled for September 2016.  However, in August 2016, the Veteran withdrew his request for a Board hearing and requested that his case be decided based on the evidence of record.  38 C.F.R. 
§§ 20.702(e), 20.704(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level I hearing in the right ear and no worse than Level II hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).  VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what information or evidence, if any, the claimant is to provide; and what information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. 
§ 3.159(b).  Such notice applies to all five elements of a service connection claim, to include 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).	

With regard to the issue decided herein, the Veteran's claim arises from the initial award of service connection.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Therefore, no further notice is needed under VCAA with respect to the Veteran's claim for an initial compensable rating for his bilateral hearing loss.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  He has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also provided VA examinations in December 2009 and May 2016 in order to evaluate the nature and severity of his bilateral hearing loss.  The examinations are sufficient evidence for deciding the claim as the reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Furthermore, while the December 2009 VA examination did not address the functional impact of the Veteran's bilateral hearing loss as the purpose of the examination was to determine the etiology of such disorder, the May 2016 VA examiner described the functional effects caused by the Veteran's bilateral hearing loss pursuant to Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, VA's duty to assist has been met.

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Initial Rating Claim

The Veteran claims that his bilateral hearing loss is more severe than as reflected by the currently assigned noncompensable rating.  Therefore, he contends that he is entitled to a higher initial rating for the disability.     

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100, effective August 18, 2009.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA, in exceptional cases as described in 38 C.F.R. § 4.86 , and Table VII, as set out in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

On VA audio examination in December 2009, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 10, 65, 60, and 50, respectively, in the left ear; and were 5, 20, 55, and 45, respectively, in the right ear.  The examiner noted that the puretone threshold average in the right ear was 31 decibels and the average in the left ear was 46 decibels.  Speech discrimination was 90 in the right ear and 88 in the left ear.

For the right ear, the average pure tone threshold of 31 decibels, along with a speech discrimination percentage of 90 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 46 decibels, along with a speech percentage of 88 percent warrants a designation of Roman Numeral II under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numberal II, the appropriate rating is 0 percent under DC 6100.

On VA audio examination in Mary 2016, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 10, 20, 50, and 50, respectively, in the right ear, and were 15, 65, 55, and 50, respectively, in the left ear.  The puretone threshold average in the right ear was 33 decibels and the average in the left ear was 46 decibels.  Speech discrimination was 96 percent in the right ear and 92 percent in the left ear.

Based on the results of this examination, for the right ear, the average pure tone threshold of 33 decibels, along with a speech discrimination percentage of 96 warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  For the left ear, the average pure tone threshold of 46 decibels, along with a speech percentage of 92 percent warrants a designation of Roman Numeral I under Table I of 38 C.F.R. § 4.85.  Under Table VII of 38 C.F.R. § 4.85, where the right ear is Roman Numeral I, and the left ear is Roman Numberal I, the appropriate rating is 0 percent under DC 6100.

The Board has also reviewed the Veteran's private and VA treatment records, and such do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point during the appeal period.

The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case. 

To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran, as well as his spouse, while competent to report symptoms capable of lay observation, to include problems hearing certain tones and sounds, the need for others to repeat themselves or shout to be heard, and difficulty understanding or hearing when speaking with others or listening to the television, are not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which they have not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).    

Despite the foregoing, the Board acknowledges the Veteran's and his spouse's reports of problems hearing certain tones and sounds, the need for others to repeat themselves or shout to be heard, and difficulty understanding or hearing when speaking with others or listening to the television.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected bilateral hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran and his spouse have described the functional impairment he experiences as a result of bilateral hearing loss, to include problems hearing certain tones and sounds, the need for others to repeat themselves or shout to be heard, and difficulty understanding or hearing when speaking with others or listening to the television.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86. In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999). In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment. The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA. The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting. 59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court stated that "[n]othing in Johnson changes the long-standing principle that the issue of whether referral for extra-schedular consideration is warranted must be argued by the claimant or reasonably raised by the record."  Id. at 495.  The Court held that "the Board is required to address whether referral for extra-schedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id., citing Thun v. Peake, 22 Vet. App. 111, 115 (2008); Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008).  In the instant case, while such issue has not been raised by the Veteran or the record, the Board finds that, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Consequently, the Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  There are no additional symptoms of his bilateral hearing loss that are not addressed by the rating schedule.  The Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  The rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the Veteran does not contend, and the evidence does not show, that his sensorineural hearing loss renders him unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary. 

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for his bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.  


ORDER

An initial compensable rating for bilateral hearing loss is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he developed an acquired psychiatric disorder, to include PTSD, as due to his experiences in service, to specifically include his fear of hostile military or terrorist activity while stationed in Vietnam.  

The Board notes that the RO acknowledged that the Veteran's assignment in Vietnam resulted in fear of hostile military or terrorist activity coincident with such service.  See August 2010 RO Memorandum.  However, there is conflicting evidence of record with respect to whether the Veteran meets the DSM-IV or DSM-5 diagnostic criteria for PTSD based on such stressor, or whether any other acquired psychiatric disorder present is related to service.

On VA mental health examination in September 2010, the examiner diagnosed depressive disorder, not otherwise specified (NOS), and opined that it would not be possible to determine without undue speculation if the Veteran's current depressive symptoms were in any way related to his fears of hostile military activity.  In this regard, she noted that the Veteran reported that the depressive symptoms reportedly had their onset ranging between five to fifteen years previously and he was not reporting that such began during military service.  The examiner also diagnosed anxiety NOS with symptoms of nightmares and intrusive thoughts reportedly related to the Veteran's fears of hostile military activity, and related thoughts/memories about taking the lives of others and seeing friends die; however, it is unclear whether she was merely reciting the Veteran's report that such symptoms are related to his military service, or whether it was her opinion that such were in fact a result of his service.   

In support of his claim, the Veteran submitted a medical report form and VA PTSD Disability Benefits Questionnaire prepared by a private psychologist, Dr. C.C., who in December 2013 noted diagnoses of PTSD, anxiety disorder, and depressive disorder due to his military service and his medical issues.  Dr. C.C. specifically related the Veteran's depressive symptoms to conditions that reportedly had their onset in service, to include a brain tumor, tendonitis, and sleep apnea.  However, service connection has not been established for any of these conditions.  In the VA PTSD Disability Benefits Questionnaire, Dr. C.C. diagnosed PTSD and major depressive disorder, and, although he noted that the Veteran completed a tour of duty in Vietnam, no nexus opinion addressing the diagnosed disorders was provided.  Moreover, although Dr. C.C. generally appears to associate a diagnosis of PTSD to service, no supporting rationale for the opinion was provided.  

The Veteran underwent another VA examination in June 2014, at which time the VA examiner determined that a diagnosis of PTSD was not appropriate because the Veteran did not report a stressor that would lead to PTSD or symptoms consistent with a diagnosis of PTSD.  In this regard, the examiner noted two reported stressors: (1) that his friend was killed and he saw the body bag (but did not witness the death) and (2) he operated a mortar, but it fired long distances and he never had any direct enemy contact; however, found that neither were hostile military or terrorist events.  The examiner ultimately diagnosed unspecified depressive disorder, but indicated that he was unable to determine if it was related to service without resorting to speculation.  Thereafter, in October 2015, the same examiner reiterated that the Veteran did not have PTSD and did not report an event that resulted in PTSD.  Additionally, while he did carry a diagnosis of unspecified depressive disorder, there was no clear connection between his mood symptoms and his service in the Army.  

However, as noted above, the RO has acknowledged that the Veteran's assignment in Vietnam resulted in fear of in-service hostile military or terrorist activity.  Such remains true even if an examiner finds that the specific events reported by the Veteran may not support a diagnosis of PTSD.  Moreover, the record reflects other psychiatric diagnoses of PTSD and anxiety disorder, NOS, which the examiner did not address.  

Thus, the evidentiary record does not contain an adequate opinion that addresses whether the Veteran's acknowledged stressor is adequate to support a diagnosis of PTSD, given the conflicting evidence regarding whether the Veteran meets the diagnostic criteria for PTSD.  Furthermore, the record does not contain a clear opinion whether an acquired psychiatric disorder other than PTSD deemed to exist currently or any time pertinent to the current claim is related to the Veteran's military service.  Therefore, the Board finds that further medical examination and opinion is needed to resolve the matter of service connection for an acquired psychiatric disorder.  

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to his claim for service connection for an acquired psychiatric disorder that have not been obtained, to include any treatment records from Dr. C.C.  Thereafter, all identified records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to his claim for service connection for an acquired psychiatric disorder, to include any treatment records from Dr. C.C.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by a psychiatrist or psychologist to obtain information as to the nature and etiology of acquired psychiatric disorders, to include PTSD, that have been found to be present at any point pertinent to the Veteran's claim. 

The contents of the entire, electronic claims file, to include private medical reports from Dr. C.C. dated in December 2013, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies (to include psychological testing, if deemed warranted) should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on examination of the Veteran, and consideration of the entire record (to include any psychological testing results), the examiner should clearly identify all psychiatric diagnosis/es the Veteran has had since shortly before, at the time of, or during the pendency of the August 2010 claim (even if currently asymptomatic or resolved).

If the examiner determines that the Veteran does not meet the diagnostic criteria for PTSD, anxiety disorder, and/or depressive disorder, the examiner must provide a detailed explanation as to why his or her diagnoses differ from those provided in the remainder of the record, to include at the September 2010, June 2014, and October 2015 VA examinations reports and Dr. C.C.'s December 2013 submissions.

If the Veteran has been diagnosed with PTSD at any point pertinent to his claim, even if such has since resolved, the examiner should clearly indicate whether such is the result of the Veteran's fear of hostile military or terrorist activity coincident with his service in Vietnam, i.e., fearing for his life while stationed there.  In this regard, the examiner is advised that, while the Veteran may not report a specific stressor that the examiner believes would support a diagnosis of PTSD, he or she should consider whether the Veteran has PTSD based on his fear while serving in Vietnam.

If the Veteran has been diagnosed with an acquired psychiatric disorder other than PTSD at any point pertinent to his claim, even if such has since resolved, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disorder (a) had its onset during service; or (b) is otherwise related to, his active military service, to include his fear of hostile military or terrorist activity while in Vietnam. 

All opinions expressed must be supported by a rationale.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


